       Case 4:20-cv-00079-P Document 1 Filed 01/30/20             Page 1 of 10 PageID 1



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION


 OSCAR J. RESTREPO, JR.,
                                                     CIVIL ACTION
       Plaintiff,

 v.                                                  COMPLAINT 4:20-cv-00079

 SYNERGETIC COMMUNICATION, INC.,
                                                     JURY TRIAL DEMANDED
       Defendant.

                                         COMPLAINT

      NOW COMES Oscar J. Restrepo, Jr. (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd., complaining of the Defendant, Synergetic Communication, Inc., (“Defendant”)

as follows:

                                    NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, violations of the Bankruptcy Discharge

Injunction pursuant to 11 U.S.C. §§524, and violations of the Texas Debt Collection Act

(“TDCA”).

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States.

      3. The Court has supplemental jurisdiction over the state law TDCA claim under 28 U.S.C.

§1367.

      4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Northern District of Texas, Defendant conducts business in the Northern District of Texas, and a


                                                1
    Case 4:20-cv-00079-P Document 1 Filed 01/30/20                    Page 2 of 10 PageID 2



substantial portion of the events or omissions giving rise to the claims occurred within the Northern

District of Texas.

                                              PARTIES

   5. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,

resided in the Northern District of Texas and is a “consumer” as defined by 15 U.S.C. §1692a(3),

and is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant is a collection agency with its principal place of business located at 5450

Northwest Central, Suite 220, Houston, Texas 77092. Defendant is a debt collector engaged in the

business of collecting or attempting to collect, directly or indirectly, defaulted debts owed or due

or asserted to be owed or due to others using the mail and telephone, including consumers in the

State of Texas.

                                          BANKRUPTCY CASE

   7. In December 2018, Plaintiff leased a car through Toyota Financial Services (“subject

debt”) for his personal use.

   8. On August 22, 2019, due to immense financial hardship, Plaintiff filed a Chapter 7

bankruptcy petition in the United States Bankruptcy Court, Northern District of Texas, Case

Number 19-43431 (“bankruptcy”).

   9. In Schedule E/F of his bankruptcy petition, Plaintiff listed Toyota Financial Services as

having a claim for the subject debt in the amount of $22,259.00.

   10. On December 13, 2019, the Bankruptcy Court entered an Order of Discharge in Plaintiff’s

bankruptcy case of all dischargeable debts, including the subject debt.

   11. The Order of Discharge expressly stated:

            “This order means that no one may make any attempt to collect a discharged debt
            from the debtors personally. For example, creditors cannot sue, garnish wages,
            assert a deficiency, or otherwise try to collect from the debtors personally on

                                                  2
     Case 4:20-cv-00079-P Document 1 Filed 01/30/20                      Page 3 of 10 PageID 3


            discharged debts. Creditors cannot contact the debtors by mail, phone, or
            otherwise in any attempt to collect the debt personally. Creditors who violate this
            order can be required to pay debtors damages and attorney's fees.”

   12. Pursuant to 11 U.S.C. §524, the Order of Discharge invoked the protections of the discharge

injunction prohibiting any acts to collect upon the subject debt by Toyota Financial Services or

any other party.

   13. Plaintiff’s personal liability on the subject debt was extinguished via his bankruptcy

discharge, thus terminating the business relationship with Toyota Financial Services and any of its

successors, assigns, and agents, including Defendant.

   14. At some point after Plaintiff’s discharge, the subject debt was purchased, assigned or

transferred to Defendant for collections.

   15. At all times relevant, Defendant knew or should have known that Plaintiff no longer had a

personal obligation to pay the subject debt.

                         DEFENDANT’S POST-DISCHARGE COMMUNICATIONS

   16. After the discharge injunction had taken effect, Defendant sought to collect the subject debt

from Plaintiff personally by sending Plaintiff a dunning letter (“collection letter”) dated January

17, 2020. See attached Exhibit A, a true and correct copy of the collection letter sent to Plaintiff.

   17. The collection letter demanded payment of $9,016.63 for the subject debt.

   18. Defendant’s collection effort occurred with actual knowledge of Plaintiff’s bankruptcy

filing, and subsequent discharge. Defendant knew that the subject debt was discharged in

Plaintiff’s bankruptcy on December 13, 2019.

               DAMAGES CAUSED BY DEFENDANT’S POST-DISCHARGE COMMUNICATIONS

   19. Concerned about the violations of his rights and protections afforded by virtue of filing the

instant Chapter 7 bankruptcy case, Plaintiff sought the assistance of counsel to ensure that

Defendant’s collection efforts ceased.

                                                    3
     Case 4:20-cv-00079-P Document 1 Filed 01/30/20                   Page 4 of 10 PageID 4



    20. Plaintiff has suffered from emotional distress, mental anguish, and anxiety as a direct result

of Defendant’s unlawful collection practices.

    21. Defendant’s collection practices have severely disrupted Plaintiff’s daily life and general

well-being.

    22. Moreover, Plaintiff was deceived into believing that his bankruptcy filing had no legal

effect and that he would have to pay the subject debt in order to get Defendant’s collection

activities to stop.

    23. Plaintiff was unduly inconvenienced by Defendant’s unlawful attempt to collect on a debt

that was no longer owed by virtue of Plaintiff’s bankruptcy filing.

              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    24. Plaintiff restates and realleges paragraphs 1 through 23 as though fully set forth herein.

    25. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

    26. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

    27. Defendant is a “debt collector” as defined by §1692a(6) because it regularly collects debts

and uses the mail to collect delinquent consumer accounts allegedly owed to a third party.

    28. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

    29. Defendant used the mail to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

    30. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

    31. Defendant violated 15 U.S.C. §§1692 e(2), e(10), f, and f(1), through its debt collection

efforts on a debt discharged in bankruptcy.
                                                  4
     Case 4:20-cv-00079-P Document 1 Filed 01/30/20                  Page 5 of 10 PageID 5



   32. Section 524(a)(2)-(3) of the Bankruptcy Code, commonly known as the “discharge

injunction,” prohibits “an act, to collect, recover or offset any such debt as a personal liability of

the debtor,” and “operates as an injunction against the commencement or continuation of an

action, the employment of process, or an act, to collect or recover from, or offset against, property

of the debtor.” 11 U.S.C. §§524(a)(2)-(3).

       a. Violations of FDCPA §1692e

   33. Defendant violated §1692e(2) when it falsely misrepresented the character, amount, and

legal status of the subject debt. The subject debt was not owed at the time Defendant demanded

payment by virtue of the bankruptcy discharge injunction.

   34. Defendant violated §1692e(10) when it used false representations and/or deceptive means

to collect and/or attempt to collect the subject debt. The subject debt was not owed at the time

Defendant demanded payment by virtue of the discharge injunction.

   35. Given that the underlying subject debt was scheduled in Plaintiff’s bankruptcy, and

Defendant knew that the subject debt was uncollectible as a matter of law, Defendant had no legal

or contractual right to attempt to collect on the subject debt from Plaintiff.

       b. Violations of FDCPA §1692f

   36. Defendant violated §1692f(1) by attempting to collect a debt not permitted by law as the

discharge injunction precludes collection of any discharged debt.

   37. Defendant attempted to dragoon and induce the Plaintiff into paying a debt that was not

legally owed.

   38. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on a debt that was discharged in bankruptcy.

   39. Defendant knew or should have known that Plaintiff’s discharged debt was uncollectable

as a matter of law.
                                                  5
     Case 4:20-cv-00079-P Document 1 Filed 01/30/20                  Page 6 of 10 PageID 6



   40. Upon information and belief, Defendant has no system in place to identify and cease

collection of debts discharged in bankruptcy.

   41. Defendant, as a sophisticated debt collector, should have systems and procedures in place

to identify accounts included and discharged in bankruptcy.

WHEREFORE, Plaintiff OSCAR J. RESTREPO, JR. respectfully requests that this Honorable
Court:
   a. Declare that the practices complained of herein are unlawful and violate the
       aforementioned statute;
   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
       §1692(a)(2)(A);
   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
       under 15 U.S.C. §1692k(a)(1);
   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
       §1692k(a)(3); and
   e. Award any other relief as the Honorable Court deems just and appropriate.

                      COUNT II - VIOLATIONS OF THE DISCHARGE INJUNCTION

   42. Plaintiff restates and realleges paragraphs 1 through 41 as though fully set forth herein.

       a. Section 11 U.S.C. §524(a)(2)

   43. Section 524(a)(2)-(3) of the Bankruptcy Code, commonly known as the “discharge

injunction,” prohibits “an act, to collect, recover or offset any such debt as a personal liability of

the debtor,” and “operates as an injunction against the commencement or continuation of an action,

the employment of process, or an act, to collect or recover from, or offset against, property of the

debtor.” 11 U.S.C. §§524(a)(2)-(3).

   44. “Section 524(a)(2) enjoins an act to collect a discharged debt, so a creditor that attempts to

collect a discharged debt is in contempt of the [court] that issued the order of discharge.” Cox v.

Zale Delaware, Inc., 239 F.3d 910, 915 (7th Cir. 2001).


                                                  6
     Case 4:20-cv-00079-P Document 1 Filed 01/30/20                 Page 7 of 10 PageID 7



   45. Punitive damages may be awarded for violations of the bankruptcy discharge, and are

especially appropriate when a party acts in “clear disregard and disrespect of the bankruptcy laws.”

In re Vazquez, 221 B.R. 222, 231 (Bankr. N.D. Ill. 1998). Punitive damages of four to ten times

the amount of compensatory damages may be appropriate for willful violations of the bankruptcy

injunction. Id.

       b. Defendant’s conduct was perpetual, willful, and wanton

   46. Defendant violated the discharge injunction by willfully attempting to collect the subject

debt with actual knowledge of Plaintiff’s bankruptcy and the discharged status of the subject debt.

   47. Defendant violated the discharge injunction by sending a collection letter to Plaintiff in an

attempt to collect the discharged subject debt.

   48. Defendant, as a highly sophisticated and experienced debt collector, should have

implemented procedures and trained its employees to discourage and prevent willful violations of

the discharge injunction. However, the egregious conduct by Defendant, at Plaintiff’s expense,

establishes otherwise.

   49. Defendant has failed to cease collection efforts as mandated by the discharge injunction

despite receiving notice of Plaintiff’s bankruptcy; leaving Plaintiff with no alternative but to seek

judicial enforcement of the discharge injunction.

   50. The onus of compliance with the protections afforded by the Bankruptcy Code is on the

highly sophisticated debt collector.

   51. In order for the discharge injunction to be meaningful, it must be enforced by this

Honorable Court, or else it becomes optional and frustrates Congress’ goal in providing a “fresh

start” to unfortunate debtors.

   52. Defendant should have implemented procedures and trained its employees to both

discourage and prevent willful and wanton violations of the Bankruptcy Code.
                                                  7
    Case 4:20-cv-00079-P Document 1 Filed 01/30/20                   Page 8 of 10 PageID 8



   53. Defendant conduct demonstrates that it has no such system in place to honor the rights of

consumers under the protection of the Bankruptcy Code. Accordingly, sanctions and punitive

damages are warranted to deter future conduct of a similar nature.

WHEREFORE, Plaintiff OSCAR J. RESTREPO, JR. respectfully requests that this Honorable
Court:
   a. Enter an order finding Defendant in civil contempt of the bankruptcy discharge injunction.
   b. Enter an order enjoining Defendant from attempting to collect on the subject debt from
       Plaintiff.
   c. Enter an order directing Defendant to pay Plaintiff for actual damages for violations of the
       bankruptcy discharge injunction.
   d. Enter an order directing Defendant to pay Plaintiff punitive damages for violations of the
       bankruptcy discharge injunction in an amount to be determined by the Court.
   e. Enter an order directing Defendant to pay a sum determined by the Court to Plaintiff for
       all reasonable legal fees and expenses incurred by her attorneys for violations of the
       bankruptcy discharge injunction.
   f. Provide such other and further relief as the Court may deem just and proper. Awarding
       any other relief as this Honorable Court deems just and appropriate.

                    COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   54. Plaintiff restates and reallages paragraphs 1 through 53 as though fully set forth herein.

   55. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   56. The alleged debt is a “debt” and a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

   57. Defendant is a “debt collector” and a “third party debt collector” as defined by Tex. Fin.

Code Ann. § 392.001(6) and (7).




                                                8
    Case 4:20-cv-00079-P Document 1 Filed 01/30/20                Page 9 of 10 PageID 9



          a. Violation of TDCA § 392.304(a)(8)

   58. TDCA §391.301(a)(8) prohibits debt collectors from misrepresenting the character, extent,

or amount of a consumer debt.

   59. Defendant falsely misrepresented the character, amount, and legal status of the subject

debt. The subject debt was not owed at the time Defendant demanded payment by virtue of the

bankruptcy discharge injunction.

   60. As alleged above, Plaintiff was harmed by Defendant’s conduct.

WHEREFORE, Plaintiff OSCAR J. RESTREPO, JR. respectfully requests that this Honorable
Court:

   a. Declare that the practices complained of herein are unlawful and violate the
       aforementioned statute;
   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
   c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
   d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
       violations;
   e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code Ann.
       § 392.403(b); and
   f. Award any other relief as the Honorable Court deems just and proper.
Plaintiff demands trial by jury.




                                                9
   Case 4:20-cv-00079-P Document 1 Filed 01/30/20    Page 10 of 10 PageID 10



Dated: January 30, 2020                   Respectfully Submitted,
                                          /s/ Marwan R. Daher
                                          /s/ Omar T. Sulaiman
                                          /s/ Alexander J. Taylor
                                          Marwan R. Daher, Esq.
                                          Omar T. Sulaiman, Esq.
                                          Alexander J. Taylor, Esq.
                                          Counsel for Plaintiff
                                          Sulaiman Law Group, Ltd.
                                          2500 South Highland Avenue, Suite 200
                                          Lombard, IL 60148
                                          Telephone: (630) 575-8181
                                          mdaher@sulaimanlaw.com
                                          osulaiman@sulaimanlaw.com
                                          ataylor@sulaimanlaw.com




                                     10
